Citation Nr: 1453118	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-40 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to October 1971 and from April 1974 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2009 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned at a Travel Board hearing before the Board at the Wichita, Kansas, RO in August 2012.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has thyroid cancer as a result of his exposure to Agent Orange while serving in Vietnam.  The Veteran further contends that the severity level of his service-connected PTSD has increased since his last VA examination in October 2010.

The Veteran is service connected for PTSD, currently evaluated as 30 percent disabling.  In the January 2011 rating decision, the RO relied on an October 2010 VA examination in assigning the Veteran's 30 percent evaluation.  However, at his August 2012 Travel Board hearing, it was noted that the Veteran's condition had increased in severity since the October 2010 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran served in Vietnam as noted on his DD Form 214.  Private medical records indicated that the Veteran had a thyroidectomy in May 2005.  Treatment records associated with the thyroidectomy indicated that the Veteran was diagnosed with Hurthle cell adenoma and papillary carcinoma.  The Veteran's treatment records further noted that the Veteran was being treated for thyroid cancer in April 2009.  A treatment record from Heartland Endocrinology dated in April 2009 noted that there was some concern that exposure to Agent Orange could cause thyroid cancer.  A May 2009 letter from a treating doctor at the Gentry Clinic in Fort Leavenworth, Kansas, stated that the Veteran was exposed to Agent Orange in Vietnam during two 18 month tours from 1967 to 1969 and was diagnosed with papillary cancer of the thyroid which had been associated with Agent Orange exposure.  The doctor determined that the Veteran should be considered for VA benefits.  Additionally, an August 2012 letter from the Veteran's treating private physician stated that exposure to Agent Orange had been known to increase the risk of certain malignancies and given the Veteran's lack of other specific risk factors, there was a possibility that exposure to Agent Orange put the Veteran at risk for thyroid cancer. 

While the Board notes that thyroid cancer is not listed among the presumptive diseases for herbicide exposure, to include Agent Orange, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, an examination is warranted to determine the etiology of the Veteran's thyroid cancer.  38 C.F.R. § 3.159(c)(4)(i) (2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

All pertinent symptomatology, to include the degree of occupational and social impairment associated with the Veteran's PTSD, should be reported in detail.  A Global Assessment of Functioning (GAF) score must be assigned.  Any indicated diagnostic tests and studies should be accomplished.  

2.  Schedule the Veteran for a VA medical examination by an examiner with appropriate expertise.  The purpose of the examination is to determine the etiology of the Veteran's thyroid cancer and whether this disability began during active service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the May 2005 private medical treatment records associated with the Veteran's thyroidectomy, the April 2009 treatment records noting the Veteran's thyroid cancer and previous exposure to Agent Orange, the May 2009 letter from a treating doctor that notes that thyroid cancer could be associated with the Veteran's exposure to Agent Orange, and the August 2012 letter from the Veteran's treating physician that noted that the Veteran had a lack of other risk factors and the possibility of Agent Orange exposure having put the Veteran at greater risk for thyroid cancer.  The Veteran's lay statements regarding the development and progression of the thyroid cancer should be noted and considered.

c.  All indicated tests and studies must be performed.

d.  The examiner must provide an opinion as to whether the Veteran's thyroid cancer at least as likely as not (50 percent or greater probability) began during active service or is related to any incident of service, including exposure to Agent Orange.  

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate all the issues on appeal.  If the determination of either claim remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

